FINAL REJECTION
This office action is in response to the amendment and remarks filed on 03/23/2021.  Claims 1, 2, 6, 9, 11-13 and 15-26 are currently pending and being examined.

Response to Arguments
Applicant’s arguments with respect to claims 11-13 and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 13, 15-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cigal (US 2016/0160686) in view of Parnin et al. (US 2013/0319006) and further in view of Doell (US 4,5,11,016).

    PNG
    media_image1.png
    591
    727
    media_image1.png
    Greyscale

In regards to Independent Claim 11, and with particular reference to Figure 3, Cigal discloses a gas turbine engine (title) comprising: 
a power unit that includes an engine core comprising a compressor, a combustor, and a turbine, a fan configured to provide thrust for propelling the gas turbine engine (fan, compressor, combustor, turbine are standards components of a turbofan engine; title states gas turbine; par. 35 states fan drive gear system implying a geared turbofan gas turbine engine), and a gearbox 305 coupled with the fan and the turbine to transmit rotational energy from the turbine to the fan during operation of the gas turbine engine (standard operation in a turbofan engine; par. 35), 
an oil system 300 configured to conduct oil to the gearbox 305 during operation of the gas turbine engine, the oil system including an oil tank (unlabeled tank above reference numeral 380 or 370), conduit in fluid communication with the oil tank and configured to conduct oil to the gearbox 305 (conduit = piping carrying oil to the claimed locations), and an oil pump (380 or 375) configured to move oil from the oil tank through the conduit, and 
an oil accumulator 340.
Cigal does not teach  an accumulator assembly that includes an oil accumulator, a release valve, and a one-way valve, the oil accumulator including a tank that contains a store of pressurized oil at a pressure greater than a pressure of the oil in the oil tank, the tank fluidly connected between the release valve and the one-way valve, the tank fluidly connected to a pressurized oil source via the one-way valve such that the oil is blocked from flowing from the tank to the pressurized oil source, and the accumulator assembly is configured to selectively open the release valve to conduct the store of pressurized oil from the tank to the gearbox.
Parnin teaches a gas turbine engine oil system similar to Cigal (particularly figure 3) comprising an accumulator assembly that comprises multiple oil accumulators (110, 112), and particularly an oil accumulator 112 including a tank (volume 118 of the accumulator) that contains a store of pressurized oil (par. 54 lines 1-3 and par. 57 lines 3-5 from the bottom; teaches the tank/volume 118 of accumulator 112 stores lubricant that comes from pump 102, thus the stored oil is pressurized) at a pressure greater than a pressure of the oil in the oil tank (oil tank 88 is not pressurized, while tank 118 receives pressurized oil from pump 102, thus the pressure in tank 118 is higher than the pressure in oil tank 88).  
Parnin further teaches that the accumulators 110 and 112 store lubricant to be used during periods where the main lubrication system 84 fails to provide proper lubrication to the bearings and gears due to conditions such as low, zero or negative G maneuvers (par. 58).
Parnin does not teach the tank 112 fluidly connected between a release valve and a one-way valve, the tank fluidly connected to the pressurized oil source 102 via the one-way valve such that the oil is blocked from flowing from the tank to the pressurized oil source, and the accumulator assembly is configured to selectively open the release valve to conduct the store of pressurized oil from the tank to the gearbox.
Doel teaches a gas turbine engine oil system similar to Cigal and Parnin (figure 1) comprising an accumulator 7 having a tank (volume of the accumulator) fluidly connected between a release valve 19 and a one-way valve 21, the tank fluidly connected to the pressurized oil source 4 via the one-way valve such that the oil is blocked from flowing from the tank to the pressurized oil source, and the accumulator assembly is configured to selectively open the release valve to conduct the store of pressurized oil from the tank to the gearbox 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the oil system of Cigal with an accumulator assembly that includes an oil accumulator, a release valve, and a one-way valve, the oil accumulator including a tank that contains a store of pressurized oil at a pressure greater than a pressure of the oil in the oil tank, the tank fluidly connected between the release valve and the one-way valve, the tank fluidly connected to a pressurized oil source via the one-way valve such that the oil is blocked from flowing from the tank to the pressurized oil source, and the accumulator assembly is configured to selectively open the release valve to conduct the store of pressurized oil from the tank to the gearbox, as taught by Parnin and Doel, in order to provide proper lubrication to the bearings and gears during conditions such as low, zero or negative G maneuvers when the main oil system fails to provide the required lubrication (par. 58 in Parnin; col. 3 lines 21-29; col. 2 lines 19-24 in Doel.

Regarding dependent Claim 13, Cigal in view of Parnin and Doel teaches the invention as claimed and as disclosed above for claim 11 and Cigal further teaches wherein the pump 375 is configured to supply the oil accumulator with the store of pressurized oil (main pump 375 supplies oil to the added accumulator during normal operating conditions while auxiliary pump 320 provides oil to the auxiliary line 330 where the added accumulator is located during near zero or negative gravity conditions, refer marked-up figure above)
Regarding dependent Claim 15, Cigal in view of Parnin and Doel teaches the invention as claimed and as disclosed above for claim 11 and Cigal further teaches wherein the oil pump 
Regarding dependent Claim 16, Cigal in view of Parnin and Doel teaches the invention as claimed and as disclosed above for claim 11 and Cigal further teaches wherein the oil tank  and the oil pump 375 are connected with the conduit in series and the oil accumulator (added oil accumulator) is connected with the conduit in parallel relative to the oil pump, as shown in figure 3.
Regarding dependent Claim 17, Cigal in view of Parnin and Doel teaches the invention as claimed and as disclosed above for claim 11 and Cigal further teaches wherein the oil accumulator assembly includes a first tube 340 in fluid communication with the conduit and a second tube (added accumulator) in fluid communication with the conduit, the first tube is configured to bypass oil through the oil accumulator 340, and the second tube is configured to contain the store of pressurized oil, as shown in figure 3.


In regards to Independent Claim 18 and dependent claims 19, 20, 22-26, and with particular reference to Figure 3, Cigal in view of Parnin and Doel teaches all the structural limitations needed to carry out the recited methods steps in these claims (refer to rejection of apparatus claims 11 and 13-17 above for details).  It has been held that, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated/obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02 I.  Therefore, Cigal in view of Parnin and Doel’s apparatus having the same structural characteristics as the claimed invention, in its normal and usual operation, would necessarily perform the claimed method, claim 18-20 and 22-26 are rejected as obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cigal in view of Parnin et al. and Doell and further in view of Parnin (US 2020/0191054).
Cigal in view of Parnin and Doell teaches the invention as claimed and as disclosed above and further comprising a valve 365 in fluid communication with the oil accumulator (added accumulator, refer to figure above) to allow the oil accumulator to conduct the store of pressurized oil to the gearbox in response to the gas turbine engine experiencing a zero g-force event (par. 52). However, Cigal in view of Parnin and Doell is silent about the valve being activated by a controller.
Parnin’054 teaches (particularly figure 5) a gas turbine engine lubrication system similar to Cigal, Parnin and Doell wherein a  valve 250 is activated by a controller 220 based on flight data received by the controller 220 (par. 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of activating a valve by a controller, as taught by Parnin to the device of Cigal in view of Parnin and Doell, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of electronically control a valve, to achieve predictable in this case, accurately control delivery of oil to components (par. 39 in Parnin), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allowable Subject Matter
Claims 1, 2, 6 and 9 are allowed in view of the amendment to the claims filed on 03/23/2021.
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art/Future RCE rejections
Claims 11, 13, 15-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Doell (US 4,511,016) in view of Rago (US 6,267,147); Doel teaches all the claimed elements (accumulator 7; pump 1, tank 8, lubricating components 2; releasable valve 19, one-way valve 21) except lubrication directed to the gears; Rago teaches lubrication to gears in a gas turbine engine is essential to avoid failure of the engine (col. 1 lines 11-19).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doel Doell (US 4,511,016) in view of Rago (US 6,267,147) and further in view of Parnin (US 2020/0191054).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William H Rodriguez/Primary Examiner, Art Unit 3741